PER CURIAM.
The order appealed from should be modified, so as to read as follows: “Ordered that said motion be, and the same hereby is, granted, so far as to set aside the verdict; and a new trial is hereby ordered, without costs.” And the judgment should be modified, so as to read as follows: “Adjudged that the said verdict be, and the same hereby is, vacated and set aside, and a new *1145trial is ordered, without costs.” As so modified, the order and judgment are affirmed, without costs of appeal.